EXHIBIT 6
                                    COMMONWEALTH OF PENNSYLVANIA
                                         OFFICE OF THE GOVERNOR




                                              ORDER OF

              THE GOVERNOR OF THE COMMONWEALTH OF PENNSYLVANIA

                              FOR INDIVIDUALS TO STAY AT HOME

       WHEREAS, the World Health Organization and the Centers for Disease Control and Prevention
(“CDC”) have declared a novel coronavirus (“COVID-19”) a “public health emergency of international
concern,” and the U.S. Department of Health and Human Services (“HHS”) Secretary has declared that
COVID-19 creates a public health emergency; and

       WHEREAS, as of March 6, 2020, I proclaimed the existence of a disaster emergency throughout
the Commonwealth pursuant to 35 Pa. C.S. § 7301(c); and

       WHEREAS, I am charged with the responsibility to address dangers facing the Commonwealth
of Pennsylvania that result from disasters. 35 Pa. C.S. § 7301(a); and

        WHEREAS, in addition to general powers, during a disaster emergency I am
authorized specifically to control ingress and egress to and from a disaster area and the movement of
persons within it and the occupancy of premises therein. 35 Pa. C.S. § 7301(f); and

        WHEREAS, in executing the extraordinary powers outlined above, I am further authorized
during a disaster emergency to issue, amend, and rescind executive orders, proclamations, and
regulations and those directives shall have the force and effect of law. 35 Pa. C.S. § 7301(b); and

        WHEREAS, in addition to my authority, my Secretary of Health has the authority to determine
and employ the most efficient and practical means for the prevention and suppression of disease. 71 P.S.
§ 532(a), 71 P.S. 1403(a); and

        WHEREAS, these means include isolation, quarantine, and any other control measure needed.
35 P.S. § 521.5; and

        WHEREAS, I previously issued an Order limited to specified counties directing “Individuals to
Stay at Home” on March 23, 2020, and amended March 24, March 25, March 27, March 28, March 30,
and March 31, 2020; and

     WHEREAS, as of April 1, 2020, the Commonwealth of Pennsylvania has 5,805 positive cases of
COVID-19 in sixty counties and reports 74 deaths from the virus.

        NOW THEREFORE, pursuant to the authority vested in me and my Administration by the laws
of the Commonwealth of Pennsylvania, I do hereby ORDER and PROCLAIM as follows:

Section 1: Order to Stay at Home

         All individuals residing in the Commonwealth are ordered to stay at home except as needed to
access, support, or provide life-sustaining business, emergency, or government services. For employees
of life-sustaining businesses that remain open, the following child care services may remain open: group
and family child care providers in a residence; child care facilities operating under a waiver granted by
the Department of Human Services Office of Child Development and Early Learning; and, part-day
school age programs operating under an exemption from the March 19, 2020, business closure Orders.
       A list of life-sustaining businesses that remain open is attached to and incorporated into this
Order. In    addition, businesses     that   are    permitted    to   remain open       include those
granted exemptions prior to or following the issuance of this Order.

         Individuals leaving their home or place of residence to access, support, or provide life- sustaining
services for themselves, another person, or a pet must employ social distancing practices as defined by
the Centers for Disease Control and Prevention. Individuals are permitted to engage in outdoor
activities; however, gatherings of individuals outside of the home are generally prohibited except as may
be required to access, support, or provide life-sustaining services as outlined above.

         Enforcement of this Order will commence immediately for all counties covered under my prior
Order directing “Individuals to Stay at Home” first issued March 23, 2020, as amended. Enforcement
of this Order will commence at 8:00 PM Wednesday, April 1, 2020, for all other counties.

 Section 2: Effective Date and Duration

       This order is effective immediately and will remain in effect until April 30, 2020. This Order
supersedes all previous Orders directing “Individuals to Stay at Home.”


                                                  GIVEN under my hand and the Seal of the Governor, at
                                                  the city of Harrisburg, on this first day of April two
                                                  thousand twenty, the year of the commonwealth the two
                                                  hundred and forty-fourth.



                                                  TOM WOLF
                                                  Governor
